Title: To John Adams from John Quincy Adams, 13 January 1812
From: Adams, John Quincy
To: Adams, John



N. 13.—
Dear Sir.
St: Petersburg 1/13 January 1812.

On the New-Year’s day of our own Style, I wrote to my Mother, to testify my good-wishes and prayers, for the welfare of herself and you, and of all those dearest of my friends with you, and from whom we have been separated by so irksome, and now so long an absence—On the new year of the Russian Style, the same friends recurring, and always with the same tender and anxious affection to my thoughts, I can do no better than to repeat with equal fervour the same good-wishes and prayers, to you—I look forward with the hope that before the recurrence of either of these anniversaries again, we shall have the happiness of being all assembled together, and of wishing to one another the blessings of a propitious year, in person.
We have had for several weeks a very sickly house—There is a sort of influenza which goes by the name of the Grippe, very prevalent here, which I believe not an individual in my house has escaped—All of us have suffered with it more or less; but my wife and sister most severely—None of us are yet entirely well; but all are upon the recovery—
I have no letter from you of a later date than last April—None from America later than 24. July, which was from my dear Mother—I have seen however a Boston Newspaper of 24. October—and yesterday I received two copies in English, of the Message, at the Commencement of the Session— I had already seen it in French and German Gazettes.
Of the many letters which I have written to the United States in the course of the last year, I know that some have been intercepted by the French, some by the Danes and some by the English; whether any of them have been received by the persons to whom they were written, I am left to infer from probabilities—Some of the vessels by which I wrote, I know have safely arrived—Scarcely a week has passed since I arrived in Russia without my writing to somebody in America—But I have repeatedly been from three to six months without receiving a line.
There is if I recollect right a controversy among the editors and commentators of Juvenal, whether a line in one of his Satires was written by him
Nullum numen abest si sit Prudentia—
or Nullum numen adest ni sit Prudentia—
There is a very material difference in the thought between those two various readings; and although, the first may have some little Platonic Countenance, Juvenal was so generally correct in his moral sentiments that I incline to believe the last the true one—That Prudence includes all the Virtues, or that it secures all the blessings of Providence I think is not true—But that without Prudence there is neither Virtue nor divine assistance, my opinion is as firm as that of Juvenal—If there is a situation in life calculated above all others to give extraordinary value to this Virtue, it is the diplomatic Career—I have accordingly a great reverence for it—But I must say that it is a great abridger of the freedom which is the delight of a friendly and familiar Correspondence—It requires the talent of a Madame de Sevigne to write two or three letters a week upon nothing, and to make them all interesting; and whenever I write to you or my other best friends, if I write upon any thing, it must be with the constant impression upon my mind, that it must only be what all the world may read.—This is the theory—and yet I never hear of an intercepted letter, but upon recurring to my Copy, I find that it had not been sufficiently guarded; as I shall certainly think this very acknowledgment, if this letter should fall into any other hands than your’s.
These remarks will sufficiently explain to you, why I say very little upon the fruitful topic of political affairs—I may however venture to say that the last Campaign of the Russians against the Turks has though defensive been victorious, and that a Peace is most ardently desired and confidently expected—It has been indeed so long expected, and so nearly concluded that expectation grows weary and turns to doubt—Why the Peace will be made, if made at-all, or why it will fail if it fails are among the arcana which must not be revealed.
I am, Dear Sir, ever faithfully your’s
A.